DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-20		Pending
Prior Art Reference:
Dobbin		USPAP 2016/0195125 A1

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dobbin (USPAP 2016/0195125 A1).

Regarding claim 1, Dobbin discloses a protection seal cap (abstract) for enclosing an end portion (121) of a fastener (120) which extends from a structure (110), comprising:
a cap member (200) comprising a sidewall (221) that defines an interior space (130) within the cap member (200), wherein:
the sidewall (221) forms a continuous wall member (210) positioned within the cap member (200);
the continuous wall member (210) defines an opening (fig. 2) providing access to the interior space (130); and
the continuous wall member (210) is configured to create an interference compression fit between the end portion of the fastener (120) and the continuous wall member (210).

Regarding claim 2, Dobbin discloses the protection seal cap of claim 1, wherein the sidewall (221) has a width dimension (fig. 2) greater than a first width dimension (fig. 2) of the continuous wall member (210).

Regarding claim 3, Dobbin discloses the protection seal cap of claim 1, wherein the continuous wall member (210) extends in a direction away (fig. 2) from the sidewall (221) of the cap member (200) which defines the interior space (130).

Regarding claim 4, Dobbin discloses the protection seal cap of claim 3, wherein:
the continuous wall member (210) has a first end surface (211); and
the first end surface (211) of the continuous wall member (210) is positioned within a first plane (fig. 2).

Regarding claim 5, Dobbin discloses the protection seal cap of claim 1, wherein the sidewall (221) forms a wall member (220) positioned spaced (fig. 2) from the continuous wall member (210).

Regarding claim 6, Dobbin discloses the protection seal cap of claim 5, wherein the wall member (220) extends in a direction away (fig. 2) from the sidewall (221) of the cap member (200) which defines the interior space (130).

Regarding claim 7, Dobbin discloses the protection seal cap of claim 6, wherein:
the wall member (220) has a second end surface (222); and
the second end surface (222) is configured such that the second end surface (222) extends within a second plane (fig. 2).

Regarding claim 8, Dobbin discloses the protection seal cap of claim 7, wherein a channel (240) is positioned extending about the continuous wall member (210) and positioned between (fig. 2) the continuous wall member (210) and the wall member (220).

Regarding claim 9, Dobbin discloses the protection seal cap of claim 8, wherein the wall member (220) defines two ports (251, 270) which extend through the wall member (220).

Regarding claim 10, Dobbin discloses the protection seal cap of claim 9, wherein the two ports (251, 270) are spaced apart from one another (fig. 2).

Regarding claim 11, Dobbin discloses the protection seal cap of claim 10, wherein the two ports (251, 270) are each positioned on opposing sides (fig. 2) of the cap member (200).

Regarding claim 12, Dobbin discloses the protection seal cap of claim 9, wherein the two ports (251, 270) are in fluid communication (fig. 2) with the channel (240).

Regarding claim 13, Dobbin discloses the protection seal cap of claim 12, wherein: 
a first flow path (251; fig. 2) extends from outside of the cap member (200) through one port (251) of the two ports (251, 270) and into the channel (240); and 
a second flow path (270; fig. 2) extends from inside of the channel (240) to a second port (270) of the two ports (251, 270) and through the second port (270) to outside of the cap member (200).

Regarding claim 14, Dobbin discloses the protection seal cap of claim 1, wherein the fastener (120) is constructed of a harder material than that of a material (¶ [0050]) which constructs the continuous wall member (210).

Regarding claim 15, Dobbin discloses a method (claims 19, 20, and 22) for holding a protection seal cap (abstract) against a structure (110) and enclosing an end portion (121) of a fastener (120) which extends from the structure (110), comprising: 
positioning a cap member (200) of the protection seal cap (fig. 2) over the end portion (121) of the fastener (120) wherein: 
the cap member (200) comprises a sidewall (221) which defines an interior space (130) within the cap member (200); 
the sidewall (221) forms a continuous wall member (210) positioned within the cap member (200); 
the continuous wall member (210) defines an opening (fig. 2) providing access to the interior space (130); and 
the continuous wall member (210) is configured to create an interference compression fit between the end portion (121) of the fastener (120) and the continuous wall member (210); and 
deforming the continuous wall member (210) creating an interference compression fit between the continuous wall member (210) and the end portion (121) of the fastener (120).

Regarding claim 16, Dobbin discloses the method of claim 15, wherein the positioning of the cap member (200) further includes positioning the cap member (200) against the structure (110). 

Regarding claim 17, Dobbin discloses the method of claim 15, wherein the sidewall (221) forms a wall member (220) positioned spaced apart (fig. 2) from the continuous wall member (210).

Regarding claim 18, Dobbin discloses the method of claim 17, wherein:
the wall member (220) extends about the continuous wall member (210); and
a channel (240) defined by the sidewall (221) is positioned between the wall member (220) and the continuous wall member (210).

Regarding claim 19, Dobbin discloses the method of claim 18, wherein:
the wall member (220) defines two ports (251, 270) which extend through the wall member (220) and are in fluid communication (fig. 2) with the channel (240).

Regarding claim 20, Dobbin discloses the method of claim 19, further including injecting sealant (140 via 260) into the channel (240) through one of the two ports (251, 270).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd